The Attorney General of Texas

JIM MATTOX                                    Dectmber 5. 1984
Attorney General


Supreme Court BuildinQ         Mr. Rsymon L. Bynum                        Opinion No. a-239
P. 0. BOX 12545                Conmissioner of Education
Austin. TX. 70711. 2545        Texas Education Aglmcy                     Re: Reconsideration    of JM-219
51214752501                    201 East 11th Stre’x                       authority   of   peace   officers
Telex 9104574.1387
                               Austin, Texas   70 701                     comissioned by school districts
Telecopier 512/475-0266

                               Dear Mr. Bynum:
714 Jackson. Suits 7W
Dallas. TX. 75202.4505                Attorney   Genwal Opinion JM-219      (1984)   is   withdrawn    and   the
2141742.8944
                               follotiing   is substt.cuted therefor:

4Q24 Alberta Ave.. Suite 160             You have asked the following    two questions    regarding peace
El Paso. TX. 799052793            officers    commiiwioned by boards      of trustees     of independent
915/533-3464                      school districts:

  91 Texas. Sub 700                         1. What are the responsibilities   of the Texas
 oourton. TX. 77002.3111                 Commission on Law Enforcement Officer      Standards
713x?235888                              and Education concerning [such] peace officers?

                                              2.  Do [such] peace officers      . . . have all the
606 Broadway, Suite 312
Lubbaek, TX. 79101.3479
                                         powers.    privileges,       and immunities      of   peace
5061747-5238                             officers   whenever they are in the performance of
                                         their off’icial     duties even when they are not on
                                         school property?         ([For example during the] hot
 4309 N. Tanth. Suite S
                                         pursuit of a person who has connnltted a crime on
 McAUen. TX. 75501-1585
 512M2.4547                              school    property,     the regulation     of traffic    on
                                         contiguous     streets,     and [the]   investigation    of
                                         crimes committed on school property.)
 200 Main Plaza, Suite 400
 San Anlonio. TX. 782052797
                                  You advise us that the first question is prompted by the refusal
 512l225.4191
                                  of the Commis~3:ton on Law Enforcement Officer       Standards and
                                  Education  to    Hcense    putative peace   officers   commissioned
 An Equal Oppotiunityl            pursuant to sec:t:ion 21.483 of the Education Code.    Thls section
 Affirmalive Action Employer      provides as follows:

                                         The board of trustees of any school district           may
                                         employ campus security      personnel    for the purpose
                                         of carr],i.ng out the provisions      of this subchapter
                                         and if       the board of    trustees     authorizes   any
                                         officer      to bear arms then they must commission
                                         them as peace officers.       Any officer    commissioned
                                         under this section is vested with al.1 the powers,
                                         privile$;es,    and imm&lties of peace officers      while


                                                               p. 1074
Mr. Raymon L. Bynum - Page I!             (JM-239)




              on the property under the control and jurisdiction
              of the district    o’c otherwise in the performance of
              his duties.      Any officer       assigned    to duty and
              commissioned shall take and file the oath required
              of peace offfcern,      and shall execute and file            a
              good and suffici’znt      bond in the sum of $1,000,
              payable to the bo.l:rd of trustees,       with two or more
              good and sufficient      sureties.     conditioned    that he
              will fairly,    imprlrtially,     and faithfully      perform
              all the duties th.3.: may be required of him by law.
              The bond may be ric.ed on from time to time In the
              name of any perscn injured until the whole amount
              of the bond Is recovered.               Any peace officer
              commissioned under this          section     must meet all
              minimum standarda for peace officers             established
              by the Commission on Law Enforcement                  Officer
              Standards and Education within one year of his
              commission, or hds commission shall automatically
              expire.

          The explicit     langutlg;e of section   21.483 establishes         that:
   (1) a school        district    ‘aoard of trustees        may employ campus
   security   personnel to ciirry out the provisions              of subchapter H
   of chapter     21 of the Education           Code;    (2)     campus securfty
   personnel    commissioned ,a:3 peace officers        under section       21.483
   possess   “all   the powerc:, privileges,       and ilmrmnf.ties of peace
   officers   while on the property         under the control           and juris-
   diction of [their employi:%g school] district            or otherwise in the
   performance of [their]         duties”;  and (3) officers          commissioned
   under section 21.483 mu8t. wlthin one year of their commisslon,
   meet all minimum standards for peace officers              established   by the
   Texas Commission on Lav# Enforcement               Officer       Standards    and
   Education, or their commissions automatically              expire.

         Section      6(c)   of article     4413(29aa).     V.T.C.S.,   provides   that

              [nlo person who i,ces not have a license issued by
              the Commission [Orb Law Enforcement Standards snd
              Educe tion]     shal:L be appointed   as  a   peace
              officer.    . . .

    Section     6(h) of the same statute        provides:

              ‘Peace officer,’   for the purposes of this Act,
              means only a person so designated by Article 2.12,
              Code of Criminal Procedure.    1965, or by Section
              51.212 or 51.214, Pexas Education Code.

    It has been suggested    ,:hat campus security  personnel may not
    under any circumstances be regarded as “peace officers,”  because
    they are not within eltf,er article  2.12 of the Code of Criminal



                                          p. 1075
!4r. Rayma L. Bynum - Page 3        (JM-239)




   Procedure sections      51.:!12 or 51.214 of the Education Code and
   are   therefore  ineligible    to be licensed as peace offlcers under
   article   4413(29aa).

          We agree that campus security           personnel    commissioned as
   peace officers      under se,:tion 21.483 of the Education Code are
   not eligible     to be licensed      8s “peace officers”     by the comrds-
   sion under article      4413(29aa).     The express language of sections
   6(c) and 6(h) of artif::le 4413(29aa)           dictates   this conclusion.
   This does not mean, however, that such personnel may not be
   designated as “peace olificers”         by a different    statute.    Section
   6(h) of article      4413(2’)aa) provides only that “for purposes of
   this Act,” &.          artic,le   4413(29sa),    the term “peace officer”
   includes     only those persons so designated            by the enumerated
   statutes;     it   does not rule        out the possibility        that some
   other act may designate someone as a “peace officer.”                And this
   office    has held on several occasions       that various sratutes other
   than article     4413(29aa:m designate certain individuals          as “peace
   officers.”      See, e.g.,    A.ttorney General Opinion MW-54 (1979) and
   opinions cited therein.

          Section    21.483 e:rpressly    designates     as “peace officers”
   campus security        persmnel     commissioned     as such under that
   section,    and this statute      is on an equal footing with article
   4413(29aa).      When art1c:l.e 4413(29as) and section       21.483 are read
   together and harmonize&, ss they must be, Calvert v. Fort Worth
   National     Bank, 356 S.‘iJ.2d 918 (Tex.          1962).    the conclusion
   inevitably     follows    thn: section     21.483 peace officers          are a
   separate     and distinct     kind of peace ofiicer.           They are not
   “peace off leers” under article        4413(29aa).     but they are “peace
   officers”     nevertheless.     Of course,    they enjoy their status as
   peace officers      only in certain     instances,     i.e..   “while on the
   property under the control and jurisdlctionTthe                   district    or
   otherwise     in the performance of [their]          duties.”      Educ. Code
   521.483.

           In answer to your first question,         therefore,    because campus
    security     personnel    cmm~issioned       as “peace      officers”      under
    section    21.483 of the Education Code are not eligible                  to be
    “peace    officers”     as   defined      by    article     4413(29aa),      the
    comission       has no 1:LcensIng responsibility             concerning     such
    officers.     Under the express terms of section 21.483, the boards
    of trustees      of the school      districts     of this state,       not the
    commission, have the discretion          to decide whether to comlssion
    individuals     as “peace ,,ff icers” under that statute         and the power
    to issue such commissj,ans if they choose to do so.                  The boards
    of trustees      must require that anyone commissioned as a “peace
    officer”     under sectLc#n 21.483          must satfsfy         the   “minimum
    standards     for peace o:ificers      established      by” the commission.
    including medical, educ,ntional.        testing,    and other requirements,
    within one year.       The commission. in its discretion.           may consult



                                      p. 1076
Mr. Raymon L. Bynum - Page di (JM-239)




   with   such boards   on :Ile implamentatiou              of   the    standerds.
   V.T.C.S. art. 4413(29aa),  02(a)(6).

         Your second questlou        cannot be answered in the abstract.
   As noted,    campus security       personnel   may be employed “for the
   purpose of carrying          out the provisions     of [subchapter    h of
   chapter 21 of the Educal::.on Code].”          They are clothed with the
   powers, privileges,        and immunities of peace officers     “vhile on
   the property under the control and jurisdiction           of the district
   or otherwise       in the performance of [their]        duties.    Whether
   campus security         personnel   are authorized    to engage in the
   particular     activities     you describe    Is a fact question.       The
   resolution    of this questi,>n is dependent upon the scope of their
   duties    as defined      by their employing school boards and upon
   whether they may be said to be “on property under the control
   and jurisdiction       of the district   or otherwise in the performance
   of [their]    duties” when they engage in such activities.

                                   SUMMARY

               The     Texas    Comtafssion      or4 Law Enforcement
           Standards       has    no      licensing        responsibility
           concerning      “peace   officers”       commissioned      under
           section    21.483 o:I the Texas Education Code.                The
           scope    of    the powers of         section      21.483   peace
           officers     depends upon the nature and scope of
           their duties as defined by their employing school
           district    boards of trustees and upon whether, when
           they engage       in particular       activities,      they are
           carrying     out the provisions         of subchapter M of
           chapter 21 of thl: Education Code and are “on the
           property     under the control         and jurisdiction         of
           [their   employing] district         or [are] otherwise         in
           the performance of [their]          duties.”




                                                 JIM     MATTOX            -
                                                 Attorney General of Texas

TOMGREEN
First Assistant    Attorney    General

DAVID R. RICHARDS.
Executive Assistant Attornc,y General

RICK GILPIN
Chairman, Opinion    Committer,
Mr. Raymon L. Bynum - Page ,5 (m-239)




Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin. Chairman
Jon Bible
Susan Garrison
Ann Kraatz
Jim Moellinger
Nancy Sutton




                              p. 1078